EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests associating sets of points with the one or more image features; determining correspondences between sets of points associated with the one or more image features from multiple image frames of the stream of image frames; sequentially incorporating image frames of the stream of image frames into a three dimensional point cloud based on the determined correspondences, wherein the incorporated image frames are incorporated into initial positions in the three dimensional point cloud; and adjusting the points in the three dimensional point cloud based on a bundle adjustment for a plurality of the sets of points, in combination with the rest of the limitations of the claim.
Regarding claim 12, no prior art could be located that teaches or fairly suggests form a composite image of an object based on the stream of image frames by: extracting one or more image features from image frames of the stream of image frames; associating sets of points with the one or more image features; determining correspondences between sets of points associated with the one or more image 
Regarding claim 18, no prior art could be located that teaches or fairly suggests extracting one or more image features from image frames of the stream of image frames; associating sets of points with the one or more image features; determining correspondences between sets of points associated with the one or more image features from multiple image frames of the stream of image frames; sequentially incorporating image frames of the stream of image frames into a three dimensional point cloud based on the determined correspondences; and rendering the composite image of the object based on the three dimensional point cloud, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697